Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheinman (US 2017/0173696 A1, hereinafter Sheinman) in view of Cullinan et al. (US 2018/0065186 A1, hereinafter Cullinan), Gaylo et al. (US 2001/0015238 A1, hereinafter Gaylo), and Nguyen et al. (US 2015/0352794 A1, hereinafter Nguyen).
Regarding Claims 8-13, Sheinman teaches in the Abstract and [0068] a masking technique as claimed and [0068] as a way to solidify metal particles spread in layer-by-layer fashion in 3D printing (using an inkjet to deposit the mask material per [0028]).
However, Sheinman is silent on pulse irradiation as a method of sintering.
In analogous art pertaining to 3D printing, Cullinan teaches in [0068] that pulse irradiation is a known method of sintering, and thus it would have been obvious to use pulse irradiation as a sintering substitute to yield the predictable result of sintering.
However, the previous combination is silent on using a latex coating to form a build substrate.
In analogous art pertaining to 3D printing, Gaylo teaches in [0020] an [0045] forming a latex substrate without metal particles on platform on which a metal object can be formed to provide a better grip.
Therefore it would have been obvious to use a latex coating free of metal particles, including the finite and predictable option of spreading the latex layer on the substrate, in order to provide a better grip, thus forming a two-layer substrate that can be said to comprise an additional insulating material, with the latex comprising a colorant in a broad sense, and natural variation resulting in different colored fluids being deposited (also, choosing different colors is simply an obvious design choice).
Additionally, the polymer substrate would be softened by the metal powder being sintered.
Finally, while Gaylo is silent on thermal conductivity of the latex, Nguyen in analogous art pertaining to 3D printing teaches in [0093] that thermal conductivity is an important variable in applications concerning distortion minimization (per the title/abstract), and thus it would have been obvious to control the thermal conductivity of the latex to ensure distortion minimization and reach a thermal conductivity within 20% of the metal particles, since finding a workable range has been held to require only ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743